In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-21-00054-CV
                             ________________________


                             EVAN MILLER, APPELLANT

                                           V.

                              KIM HOOKER, APPELLEE



                          On Appeal from the 64th District Court
                                   Hale County, Texas
            Trial Court No. A43606-2012; Honorable Danah L. Zirpoli, Presiding


                                      May 28, 2021

                           MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Evan Miller, appeals from the trial court’s Order Granting 91a Dismissal

of Suit with Prejudice and Payment of Attorney’s Fees. Now pending before this court is

Miller’s motion seeking voluntary dismissal of his appeal. The court finds the motion

complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that

granting the motion will not prevent any party from seeking relief to which it would
otherwise be entitled. 1 As no decision of the court has been delivered to date, we grant

the motion. The appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                                   Per Curiam




         1 On May 18, 2021, Miller filed a letter with this court titled “Notice of Withdrawal of Appeal,”

indicating his desire to dismiss this appeal. By letter of May 24, 2021, we notified Miller that we construed
his letter as a motion requesting voluntary dismissal and would act on the motion unless he requested
otherwise by June 3, 2021. On May 25, 2021, Miller filed a second notice requesting that we dismiss the
appeal.


                                                     2